DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 5, strike in line 1 the following: “claim 4” and replace with -- claim 1--; 
Comment: during a final review of the claims, it was determined that dependent claim 5 improperly depends from a canceled claim (claim 4, which itself depended from claim 1), accordingly the dependency has been corrected, where Claim 5 now depends from allowable Claim 1. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 and 12/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments/Arguments
Claims 1-3, 5, 7-15 are pending. Claims 4 and 6 are canceled. Claims 1, 7, 11, 12 and 15 are currently amended. The amendments to the claims have overcome the 35 USC 112 second paragraph rejections and those rejections are withdrawn. The amendments to the claims have incorporated the previously indicated allowable subject matter and accordingly the rejections to Claim(s) 1-3, 10, 11, 14 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Hibbard (US 7494324); Claim 1-3, 5, 7-15 under 35 U.S.C. 103 as being unpatentable over Hibbard are withdrawn. 
Allowable Subject Matter
Claims 1-3, 5, 7-15 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the claims are allowed for the reasons previously set forth in the non final action mailed 12/22/2020. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/Matthew W Jellett/Primary Examiner, Art Unit 3753